Citation Nr: 1028891	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the 
service-connected major depression (previously classified as 
mixed psychoneurosis with obsessive compulsive manifestations of 
floating anxiety and depression) prior to June 29, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for the 
service-connected major depression, beginning on June 29, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from July 1943 to February 
1946.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the RO 
that denied an evaluation in excess of 30 percent for mixed 
psychoneurosis with obsessive compulsive manifestations of 
floating anxiety and depression.  The same decision also denied 
service connection for hypertension.

During the pendency of the appeal, in a March 2005 rating 
decision, the RO reclassified the disability as major depression 
and awarded an increased 50 percent rating, effective on 
September 21, 2004.  

The applicable law mandates that, when an appellant seeks an 
increased rating, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Veteran did not withdraw his increased rating claim and, in 
fact, has maintained that an even higher evaluation is warranted.  
As such, his increased rating claim remains in appellate status. 

The matter was previously before the Board in November 2006 when 
the claim of service connection for hypertension was granted.  
Thus, there no longer remains a claim in controversy.  

The Board also assigned a 50 percent evaluation for the service-
connected major depression effective on December 30, 2002 and a 
70 percent evaluation effective from October 1, 2004.  The RO 
implemented the award in November 2006.

In April 2009, the Board vacated that portion of the November 
2006 Board decision that denied a rating in excess of 50 percent 
from December 30, 2002, to September 30, 2004, and 70 percent 
from October 1, 2004.  

This decision was based on the receipt of additional evidence 
that was determined to be relevant to the benefits sought on 
appeal.  As such, the matters were then remanded to the RO for 
further development and adjudication.

In an April 2010 rating decision, the RO awarded an increased 
rating of 70 percent beginning on June 29, 2004.  The remaining 
issues on appeal are reflected on the cover page of the instant 
decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran maintains that he is entitled to an evaluation in 
excess of 50 percent from December 30, 2002, to September 30, 
2004, and 70 percent from October 1, 2004, for his service-
connected major depression.  A determination has been made that 
additional evidentiary development is necessary.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded for action as described below.

A remand is necessary in order to satisfy the duties to notify 
and assist the Veteran in developing the information and evidence 
necessary to substantiate his claim as afforded to him under the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA did not comply with notification responsibilities in regards 
to the Veteran's claim for a higher rating for the service-
connected major depression.  While correspondence was sent to the 
Veteran in January 2003, prior to the original adjudication of 
his claim, this letter  notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim for service connection.  (Emphasis 
added).  

This letter did not identify the Veteran's duties in obtaining 
information and evidence to substantiate his increased rating 
claim.  (Emphasis added).  

A May 2004 letter simply asked the Veteran to provide the names 
and addresses of any mental health care providers who had treated 
him for his service-connected major depression since February 
2003.     

As VA has failed to satisfy its duty to notify and the duty to 
assist pursuant to VCAA, which may have an effect on the case or 
to cause injury to the Veteran, consideration of this matter on 
the merits is prohibited and a remand is necessary to cure such 
defect.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Accordingly, this case must be remanded to effectuate the 
evidentiary development necessary to fully and fairly adjudicate 
the Veteran's claim.  The RO is directed to the specific 
development instructions delineated in the numbered paragraphs 
below.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must review the Veteran's claims 
file, and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim of entitlement to an 
evaluation in excess of 50 percent from 
December 30, 2002, to September 30, 2004, 
and 70 percent from October 1, 2004, for 
his service-connected major depression.  

2.  The RO should also give the Veteran 
another opportunity to present information 
and/or evidence pertinent to the claim on 
appeal.  The agency of original 
jurisdiction should take efforts to obtain 
any identified documents available.  All 
responses to the request for records must 
be clearly delineated in the claims folder.

3.  The RO is to advise the Veteran that 
the conduct of the efforts as directed in 
this remand, as well as any other 
development deemed necessary, is needed for 
a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts 
to develop his claim is both critical and 
appreciated.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  This should include 
adjudication of the claim for a higher 
evaluation with specific consideration of: 
whether a "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found) is 
appropriate (Hart v. Mansfield, 21 Vet. 
App. 505 (2007) and whether assignment of a 
higher rating is assignable on an 
extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter,  if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



